In re Weston, Revert; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. D, No. 254-558; to the Court of Appeal, Fourth Circuit.
Granted for the sole purpose of transferring the writ of mandamus to the district court with instructions to the district judge to act on relator’s application for post-conviction relief filed via certified mail on December 10, 1998. The district court is ordered to provide this Court with a copy of its judgment.